                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                         U.S. BANK NATIONAL ASSOCIATION,
                                   8                                                           Case No. 5:19-cv-02181-EJD
                                                         Plaintiff,
                                   9                                                           ORDER TO SHOW CAUSE WHY
                                                  v.                                           CASE SHOULD NOT BE REMANDED
                                  10                                                           TO STATE COURT
                                         FAREED SEPEHRY-FARD,
                                  11                                                           Re: Dkt. No. 1
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Defendant Mr. Sepehry-Fard has removed this state court unlawful detainer action to

                                  14   federal court pursuant to 28 U.S.C. § 1443 (Dkt. 1) and has filed cross claims against numerous

                                  15   Cross Defendants (Dkt. 4). Cross Defendants have not been served as of this Order.

                                  16           “At any time during the proceedings, a district court may sua sponte remand a case to state

                                  17   court if the court lacks subject matter jurisdiction over the case.” U.S. Bank, N.A. v. Lucore, 2018

                                  18   WL 5832197, at *4 (S.D. Cal. Nov. 5, 2018) (citing 28 U.S.C. § 1447(c)). Section 1443 states that

                                  19   a state court proceeding may be removed to federal court if it is “[a]gainst any person who is

                                  20   denied or cannot enforce in the courts of such State a right under any law providing for the equal

                                  21   civil rights of citizens of the United States, or of all persons within the jurisdiction thereof,” or

                                  22   “[f]or any act under color of authority derived from any law providing for equal rights, or for

                                  23   refusing to do any act on the ground that it would be inconsistent with such law.” 28 U.S.C.

                                  24   § 1443. The Supreme Court has held that “the phrase ‘any law providing for . . . equal civil rights’

                                  25   must be construed to mean any law providing for specific civil rights stated in terms of racial

                                  26   equality.” Georgia. v. Rachel, 384 U.S. 780, 792 (1966). Removal is therefore appropriate where

                                  27   the party seeking removal “asserts . . . rights that are given to them by explicit statutory enactment

                                  28   Case No.: 5:19-cv-02181-EJD
                                       ORDER TO SHOW CAUSE
                                                                                           1
                                   1   protecting equal racial civil rights [and] that the state courts will not enforce that right, and that

                                   2   allegation must be supported by reference to a state statute or a constitutional provision that

                                   3   purports to command the state courts to ignore the federal rights.” Bartlett v. Citibank, N.A., 2019

                                   4   WL 199943, at *1 (N.D. Cal. Jan. 15, 2019) (citing Rachel, 384 U.S. at 794-804). “The burden of

                                   5   proof is on the party invoking the removal statute.” Lucore, 2018 WL 5832197, at *4.

                                   6           On their face, neither the removal notice nor the cross claims identify a statute protecting

                                   7   equal racial rights that the state court in the underlying action will not enforce, nor a state law or

                                   8   constitutional provision that directs the state court to ignore those rights. Dkt. 1; Dkt. 4.

                                   9           Accordingly, the Court ORDERS that before 8:00 a.m. P.D.T. on Thursday, April 25,

                                  10   2019, Mr. Sepehry-Fard must file a brief with the Court showing cause why this case should not

                                  11   be remanded to state court. Plaintiff shall have until 1:00 p.m. P.D.T. on Thursday, April 25, 2019

                                  12   to respond. The Court will then take the matter under submission.
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: April 24, 2019

                                  15                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  16                                                      United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:19-cv-02181-EJD
                                       ORDER TO SHOW CAUSE
                                                                                           2
